DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.

Response to Amendment
As to the amended claims and remarks, received on 1/12/22, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 11, 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer for analyzing samples of a plurality of types, comprising: a reaction disk holding a plural of reaction vessels; a sample-pipetting probe pipetting a sample, of a plurality of samples, to be measured into the reaction vessel; a rinse bath in which the sample-pipetting probe is washed; a photometer to measure a reaction solution that includes a sample, of the plurality of samples; a display unit; a memory; and a controller configured to: display, on the display unit, a setup screen for previously setting information of a plurality of washing methods having wash fluid types for washing the sample- pipetting probe on a basis of a combination of a type of a first sample that has been pipetted and a type of a second sample to be pipetted consecutively next, wherein the type of the first sample is different from the type of the second sample;4Appl. No. 15/883,375KAI-9294-02 store information regarding the plurality of washing methods set by the setup screen and the type of the first sample that has been pipetted and the type of the second sample to be pipetted consecutively next in the memory, the stored plurality of washing methods including at least a first washing method including a first number of times of washing with at least a first detergent, a second washing method including a second number of times of washing with at least a second detergent, and a third washing method including a third number of times of washing with at least water, wherein the first, second and third washing methods are all different from each other; and based on receiving information regarding the type of first sample that has been actually pipetted and the type of the second sample that is to be actually pipetted consecutively next, determine a washing method of the plurality of washing methods on the basis of the combination of the type of the first sample that has been actually pipetted and the type of the second sample to be actually pipetted consecutively next stored in the memory and the information set by the setup screen and stored in the memory, wherein when no washing method has been stored in the memory for the combination of the type of the first sample that has been actually pipetted and the type of the second sample to be actually pipetted consecutively next, the controller is configured to determine that no washing method applies and that no washing is to be performed; and control the sample-pipetting probe to wash the sample-pipetting probe in the rinse bath with wash fluid of the wash fluid type of the determined washing method,  wherein the automatic analyzer further comprises an input mechanism to select either a fixed mode in which an amount of the wash fluid for use in the determined washing method by the sample-pipetting probe is fixed or an automatic mode in which the amount of the wash fluid is automatically set, wherein, for a plurality of samples aspirated consecutively through the sample-pipetting probe without a washing method performed between aspiration of the plurality of samples and having at least two different aspiration amounts, the controller is configured to store a maximum aspiration amount from among the plurality of samples in a maximum aspiration amount memory, wherein the controller is configured to, in the automatic mode, set the maximum aspiration amount stored in the maximum aspiration amount memory as the amount of the wash fluid for use in washing the sample-pipetting probe according to a washing method required before aspirating another sample after the plurality of samples, and wherein the controller is configured to, in the fixed mode, set a wash fluid amount set according to the determined washing method as the amount of the wash fluid for use in washing the sample-pipetting probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798